Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is  objected to because of the following informalities:  In claim 10, line 2, “an engine” should be “the engine”.  Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: in paragraph [0056], “525” should be “540”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 9  are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  With respect to claims 5 and 9, each of these claims recite that the . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6 and 11  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9  of U.S. Patent No. 9,161,490 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because except for the recitation of the bushing in claim 6, the claims in the instant application are a broader recitation of the subject matter of patented claim 9. Thus the invention of the more specific claims is in effect a "species" of the invention of the claims in the instant application. Since it has been held that generic invention is anticipated by the species, the claims in the instant application are not patentably distinct from claim 9 of the patent (see In re Goodman, 29 USPQ2d 2010 (Fed Cir. 199S) with the exception of the bushing for claim 6. The Examiner takes Official Notice that is it known in the suspension art to include bushings at pivot points. These bushings are useful . 
Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 9,481,242 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are a broader recitation of the subject matter of patented claim 18. Thus the invention of the more specific claims is in effect a "species" of the invention of the claims in the instant application. Since it has been held that generic invention is anticipated by the species, the claims in the instant application are not patentably distinct from claim 18 of the patent (see In re Goodman, 29 USPQ2d 2010 (Fed Cir. 1993.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bessho et al. (US 7,600,769 B2) in view of Foote et al. (US 4,577,712) Regarding claim 1, Bessho et al. teaches a suspension and drive assembly capable of being coupled to a chassis of a mower, including (Figures 4, 5, 16 and 17)  a first and a second support (both of 97 or both of 11a or both of 96 ) having respective first ends. A transmission (9,10, see Figure 2 and col. 5, lines 28-43) is coupled to and supported by the first support and the second support (see Figures 5 and 16, frame 11 supports the transmission components, see col. 4, lines 13-24) and each of the 11a are reasonably considered to be first and second supports that are pivotable relative to the chassis (14,  pivotal via 102, to 97 that is also pivoted at 101.) It is also noted that the while 11A directly supports the transmission via components 11a-11d) each of 96 and 97 can also be said to be pivotally relative to the chassis, and to support the transmission. Regarding claims 1, 6 and 5, and 9 the transmission of Bessho is configured and arranged to be driven by a belt coupled to an engine (see col. 12, lines 55-58.) Regarding claim 6, for those limitations not previously discussed, Bessho et al. teaches that the first support for instance  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bessho et al. (US 7,600,769 B2) in view of Foote et al. (US 4,577,712) and further in view of Abend et al. (US 6,874,593 B2.) The combination of Bessho et al. in view of Foote is discussed above, and while Bessho et al. in view of Foote et al. teaches a belt driven transmission, Bessho et al. is somewhat schematic regarding the details of the belt drive and as such does not specifically teach a tensioner assembly configured to keep tension in the drive belt constant. Abend et al. teaches that it is known in the belt driven vehicle art to include a tensioner assembly (pulley 2, see col. 5, line 46) configured to keep drive belt tension constant. Based on the teaching of Abend et al., it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a tensioner assembly with the belt drive of Bessho et al. in view of Foote et al., in order to maintain proper tension on the belt drive. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH ILAN whose telephone number is (571)272-6673.  The examiner can normally be reached on Monday-Friday, 9:00-530 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUTH ILAN/Primary Examiner, Art Unit 3616